            Case 2:20-cv-04562-JS Document 10 Filed 10/29/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHAN PEREZ,                                   :
    Plaintiff,                                 :
                                               :
       v.                                      :      CIVIL ACTION NO. 20-CV-4562
                                               :
CHESTER CI,                                    :
    Defendant.                                 :

                                              ORDER

       AND NOW, this 29th day of October, 2020, upon consideration of Plaintiff Johan

Perez’s Motion to Proceed In Forma Pauperis (ECF No. 7), his Prisoner Trust Fund Account

Statement (ECF No. 8), his pro se Complaint (ECF No. 2), and his “Motion to Correct Data”

(ECF No. 6), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Johan Perez, #NU-6843, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI Chester or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Perez’s inmate account; or (b) the average

monthly balance in Perez’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Perez’s inmate trust

fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to
             Case 2:20-cv-04562-JS Document 10 Filed 10/29/20 Page 2 of 4




Perez’s inmate account until the fees are paid. Each payment shall refer to the docket number for

this case.

        3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Chester.

        4.      The Complaint is DEEMED filed.

        5.      The Complaint is DISMISSED for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum as follows:

                a. Perez’s claims against SCI Chester are DISMISSED WITH PREJUDICE;

                   and

                b. Any remaining claims are DISMISSED WITHOUT PREJUDICE to

                   amendment in accordance with paragraph six (6) of this Order.

        6.      Perez may file an amended complaint within thirty (30) days of the date of this

Order in the event he can state a claim against an appropriate defendant. Any amended

complaint must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Perez’s

claims against each defendant. The amended complaint shall be a complete document that does

not rely on the initial Complaint or other papers filed in this case to state a claim. When drafting

his amended complaint, Perez should be mindful of the Court’s reasons for dismissing the claims

in his initial Complaint as explained in the Court’s Memorandum. Upon the filing of an

amended complaint, the Clerk shall not make service until so ORDERED by the Court.
            Case 2:20-cv-04562-JS Document 10 Filed 10/29/20 Page 3 of 4




       7.      The Clerk of Court is DIRECTED to send Perez a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Perez may use this form to file his amended complaint if he chooses to do so. 1

       8.      If Perez does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       9.     If Perez fails to file any response to this Order, the Court will conclude that

Perez intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be


1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
2
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
           Case 2:20-cv-04562-JS Document 10 Filed 10/29/20 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

       10. Perez’s “Motion to Correct Data” is DENIED WITHOUT PREJUDICE to Perez

challenging the calculation of his sentence by filing a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, after exhausting state remedies.

                                              BY THE COURT:


                                              /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.




App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
